


110 HR 7118 IH: Travelers’ Privacy Protection Act of

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7118
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Smith of
			 Washington introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To protect citizens and legal residents of the United
		  States from unreasonable searches and seizures of electronic equipment at the
		  border, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Travelers’ Privacy Protection Act of
			 2008.
		2.FindingsCongress finds the following:
			(1)Law-abiding
			 citizens and legal residents of the United States, regardless of their race,
			 ethnicity, religion, or national origin, have a reasonable expectation of
			 privacy in the contents of their laptops, cell phones, personal handheld
			 devices, and other electronic equipment.
			(2)The Department of
			 Homeland Security has taken the position that laptops and other electronic
			 devices should not be treated any differently from suitcases or other
			 closed containers and may be inspected by customs or immigration
			 agents at the border or in international airports without suspicion of
			 wrongdoing.
			(3)The Department of
			 Homeland Security published a policy on July 16, 2008, allowing customs and
			 immigration agents at the border and in international airports to
			 detain electronic equipment and review and
			 analyze the contents of electronic equipment absent
			 individualized suspicion. The policy applies to any person entering the
			 United States, including citizens and other legal residents of the United
			 States returning from overseas travel.
			(4)The privacy
			 interest in the contents of a laptop computer differs in kind and in amount
			 from the privacy interest in other closed containers for many
			 reasons, including the following:
				(A)Unlike any other
			 closed container that can be transported across the border,
			 laptops and similar electronic devices can contain the equivalent of a full
			 library of information about a person, including medical records, financial
			 records, e-mails and other personal and business correspondence, journals, and
			 privileged work product.
				(B)Most people do not
			 know, and cannot control, all of the information contained on their laptops,
			 such as records of websites previously visited and deleted files.
				(C)Electronic search
			 tools render searches of electronic equipment more invasive than searches of
			 physical locations or objects.
				(5)Requiring citizens
			 and other legal residents of the United States to submit to a government review
			 and analysis of thousands of pages of their most personal information without
			 any suspicion of wrongdoing is incompatible with the values of liberty and
			 personal freedom on which the United States was founded.
			(6)Searching the
			 electronic equipment of persons for whom no individualized suspicion exists is
			 an inefficient and ineffective use of limited law enforcement resources.
			(7)Some citizens and
			 legal residents of the United States who have been subjected to electronic
			 border searches have reported being asked inappropriate questions about their
			 religious practices, political beliefs, or national allegiance, indicating that
			 the search may have been premised in part on perceptions about their race,
			 ethnicity, religion, or national origin.
			(8)Targeting citizens
			 and legal residents of the United States for electronic border searches based
			 on race, ethnicity, religion, or national origin is wholly ineffective as a
			 matter of law enforcement and repugnant to the values and constitutional
			 principles of the United States.
			3.DefinitionsIn this Act:
			(1)BorderThe
			 term border includes the border and the functional equivalent of
			 the border.
			(2)CopiesThe
			 term copies, as applied to the contents of electronic equipment,
			 includes printouts, electronic copies or images, or photographs of, or notes
			 reproducing or describing, any contents of the electronic equipment.
			(3)ContrabandThe
			 term contraband means any item the importation of which is
			 prohibited by the laws enforced by officials of the Department of Homeland
			 Security.
			(4)Electronic
			 equipmentThe term electronic equipment has the
			 meaning given the term computer in section 1030(e)(1) of title 18,
			 United States Code.
			(5)Foreign
			 intelligence informationThe term foreign intelligence
			 information means information described in section 101(e)(1) of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(e)(1)).
			(6)Foreign
			 intelligence surveillance courtThe term Foreign
			 Intelligence Surveillance Court means the court established under
			 section 103(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1803(a)).
			(7)Officials of the
			 Department of Homeland SecurityThe term officials of the
			 Department of Homeland Security means officials and employees of the
			 Department of Homeland Security, including officials and employees of U.S.
			 Customs and Border Protection and U.S. Immigration and Customs Enforcement, who
			 are authorized to conduct searches at the border.
			(8)Permanently
			 destroyedThe term permanently destroyed, with
			 respect to information stored electronically, means the information has been
			 deleted and cannot be reconstructed or retrieved through any means.
			(9)Reasonable
			 suspicionThe term reasonable suspicion means a
			 suspicion that has a particularized and objective basis.
			(10)Search
				(A)In
			 generalThe term search means any inspection of any
			 of the contents of any electronic equipment, including a visual scan of icons
			 or file names.
				(B)ExceptionThe
			 term search does not include asking a person to turn electronic
			 equipment on or off or to engage in similar actions to ensure that the
			 electronic equipment is not itself dangerous.
				(11)Seizure
				(A)In
			 generalThe term seizure means the retention of
			 electronic equipment or copies of any contents of electronic equipment for a
			 period longer than 24 hours.
				(B)ExceptionsThe
			 term seizure does not include the retention of electronic
			 equipment or copies of any contents of electronic equipment—
					(i)for
			 a period of not more than 3 days after the expiration of the 24-hour period
			 specified in section 5(e) if an application for a warrant is being prepared or
			 pending in a district court of the United States;
					(ii)for
			 a period of not more than 21 days after the expiration of the 24-hour period
			 specified in section 5(e) if an application for an order from the Foreign
			 Intelligence Surveillance Court with respect to such equipment or copies is
			 being prepared; or
					(iii)if
			 an application for an order from the Foreign Intelligence Surveillance Court
			 with respect to such equipment or copies is pending before that Court.
					(12)United States
			 residentThe term United States resident means a
			 United States citizen, an alien lawfully admitted for permanent residence under
			 section 245 of the Immigration and Nationality Act (8 U.S.C. 1255), or a
			 nonimmigrant alien described in section 101(a)(15) of such Act (8 U.S.C.
			 1101(a)(15)) who is lawfully residing in the United States.
			4.Standards for
			 searches and seizures
			(a)SearchesExcept
			 as provided in subsection (c), electronic equipment transported by a United
			 States resident may be searched at the border only if an official of the
			 Department of Homeland Security has a reasonable suspicion that the
			 resident—
				(1)is carrying
			 contraband or is otherwise transporting goods or persons in violation of the
			 laws enforced by officials of the Department of Homeland Security; or
				(2)is inadmissible or
			 otherwise not entitled to enter the United States under the laws enforced by
			 officials of the Department of Homeland Security.
				(b)SeizuresExcept
			 as provided in subsection (c), electronic equipment transported by a United
			 States resident may be seized at the border only if—
				(1)the Secretary of
			 Homeland Security obtains a warrant based on probable cause to believe that the
			 equipment contains information or evidence relevant to a violation of any law
			 enforced by the Department of Homeland Security;
				(2)another Federal,
			 State, or local law enforcement agency obtains a warrant based on probable
			 cause to believe that the equipment contains information or evidence relevant
			 to a violation of any law enforced by that agency; or
				(3)an agency or
			 department of the United States obtains an order from the Foreign Intelligence
			 Surveillance Court authorizing the seizure of foreign intelligence
			 information.
				(c)ExceptionsNothing
			 in this Act shall be construed to affect the authority of any law enforcement
			 official to conduct a search incident to arrest, a search based upon voluntary
			 consent, or any other search predicated on an established exception, other than
			 the exception for border searches, to the warrant requirement of the fourth
			 amendment to the Constitution of the United States.
			5.Procedures for
			 searches
			(a)Initiating
			 searchBefore beginning a search of electronic equipment
			 transported by a United States resident at the border, the official of the
			 Department of Homeland Security initiating the search shall—
				(1)obtain supervisory
			 approval to engage in the search;
				(2)record—
					(A)the nature of the
			 reasonable suspicion and the specific basis or bases for that suspicion;
					(B)if travel patterns
			 are cited as a basis for suspicion, the specific geographic area or areas of
			 concern to which the resident traveled;
					(C)the age of the
			 resident;
					(D)the sex of the
			 resident;
					(E)the country of
			 origin of the resident;
					(F)the citizenship or
			 immigration status of the resident; and
					(G)the race or
			 ethnicity of the resident, as perceived by the official of the Department of
			 Homeland Security initiating the search.
					(b)Conditions of
			 search
				(1)Presence of
			 United States residentThe United States resident transporting
			 the electronic equipment to be searched shall be permitted to remain present
			 during the search, whether the search occurs on- or off-site.
				(2)Presence of
			 officials of the Department of Homeland SecurityNot fewer than 2
			 officials of the Department of Homeland Security, including 1 supervisor, shall
			 be present during the search.
				(3)EnvironmentThe
			 search shall take place in a secure environment where only the United States
			 resident transporting the electronic equipment and officials of the Department
			 of Homeland Security are able to view the contents of the electronic
			 equipment.
				(c)Scope of
			 searchThe search shall—
				(1)be
			 tailored to the reasonable suspicion recorded by the official of the Department
			 of Homeland Security before the search began; and
				(2)be confined to
			 documents, files, or other stored electronic information that could reasonably
			 contain—
					(A)contraband;
					(B)evidence that the
			 United States resident is transporting goods or persons in violation of the
			 laws enforced by the Department of Homeland Security; or
					(C)evidence that the
			 person is inadmissible or otherwise not entitled to enter the United States
			 under the laws enforced by officials of the Department of Homeland
			 Security.
					(d)Record of
			 searchAt the time of the search, the official or agent of the
			 Department of Homeland Security conducting the search shall record a detailed
			 description of the search conducted, including the documents, files, or other
			 stored electronic information searched.
			(e)Conclusion of
			 warrantless searchAt the conclusion of the 24-hour period
			 following commencement of a search of electronic equipment or the contents of
			 electronic equipment at the border—
				(1)no further search
			 of the electronic equipment or any contents of the electronic equipment is
			 permitted without a warrant or an order from the Foreign Intelligence
			 Surveillance Court authorizing the seizure of the electronic equipment or the
			 contents of the electronic equipment; and
				(2)except as
			 specified in section 6, the electronic equipment shall immediately be returned
			 to the United States resident and any copies of the contents of the electronic
			 equipment shall be permanently destroyed not later than 3 days after the
			 conclusion of the search.
				6.Procedures for
			 seizures
			(a)Application for
			 warrant by the Department of Homeland SecurityIf, after
			 completing a search under section 5, an official of the Department of Homeland
			 Security has probable cause to believe that the electronic equipment of a
			 United States resident contains information or evidence relevant to a violation
			 of any law enforced by the Department, the Secretary of Homeland Security shall
			 immediately apply for a warrant describing with particularity the electronic
			 equipment or contents of the electronic equipment to be searched (if further
			 search is required) and the contents to be seized.
			(b)Disclosure of
			 information and application by other Federal, State, or local government
			 departments or agencies
				(1)Disclosure to
			 other agencies or departments
					(A)In
			 generalIf an official of the Department of Homeland Security
			 discovers, during a search that complies with the requirements of section 5,
			 information or evidence relevant to a potential violation of a law with respect
			 to which another Federal, State, or local law enforcement agency has
			 jurisdiction, the Secretary of Homeland Security may transmit a copy of that
			 information or evidence to that law enforcement agency.
					(B)Foreign
			 intelligence informationIf an official the Department of
			 Homeland Security discovers, during a search that complies with the
			 requirements of section 5, information that the Secretary of Homeland Security
			 believes to be foreign intelligence information, the Secretary may transmit a
			 copy of that information to the appropriate agency or department of the United
			 States.
					(2)Prohibition on
			 transmission of other informationThe Secretary may not transmit
			 any information or evidence with respect to the contents of the electronic
			 equipment other than the information or evidence described in paragraph
			 (1).
				(3)Application for
			 warrant or court order
					(A)In
			 generalA Federal, State, or local law enforcement agency to
			 which the Secretary of Homeland Security transmits a copy of information or
			 evidence pursuant to paragraph (1)(A) may use the information or evidence as
			 the basis for an application for a warrant authorizing the seizure of the
			 electronic equipment or any other contents of the electronic equipment.
					(B)Foreign
			 intelligence informationAn agency or department of the United
			 States to which the Secretary transmits a copy of information pursuant to
			 paragraph (1)(B) may use the information as the basis for an application for an
			 order from the Foreign Intelligence Surveillance Court authorizing the seizure
			 of the electronic equipment or any contents of the electronic equipment.
					(c)Retention while
			 an application for a warrant or a court order is pending
				(1)Electronic
			 equipmentThe Secretary of Homeland Security—
					(A)may retain
			 possession of the electronic equipment or copies of any contents of the
			 electronic equipment—
						(i)for
			 a period not to exceed 3 days after the expiration of the 24-hour period
			 specified in section 5(e) if an application for a warrant described in
			 subsection (a) or subsection (b)(3)(A) is being prepared or pending;
						(ii)for
			 a period not to exceed 21 days after the expiration of the 24-hour period
			 specified in section 5(e) while an application for an order from the Foreign
			 Intelligence Surveillance Court described in subsection (b)(3)(B) is being
			 prepared; or
						(iii)while an
			 application for an order from the Foreign Intelligence Surveillance Court
			 described in subsection (b)(3)(B) is pending before that Court; and
						(B)may not further
			 search the electronic equipment or the contents of the electronic equipment
			 during a period described in subparagraph (A).
					(2)Information
			 transmitted to other agencies
					(A)In
			 generalAny Federal, State, or local law enforcement agency that
			 receives a copy of information or evidence pursuant to subsection (b)(1)(A)
			 shall permanently destroy the copy not later than 3 days after receiving the
			 copy unless the agency has obtained a warrant authorizing the seizure of the
			 electronic equipment or copies of any contents of the electronic
			 equipment.
					(B)Foreign
			 intelligence informationAny agency or department of the United
			 States that receives a copy of information pursuant to subsection (b)(1)(B)
			 shall permanently destroy the copy—
						(i)not
			 later than 21 days after receiving the copy if a court order authorizing the
			 seizure of the electronic equipment or copies of any contents of the electronic
			 equipment has not been obtained or denied and an application for such an order
			 is not pending before the Foreign Intelligence Surveillance Court; or
						(ii)not later than 3
			 days after a denial by the Foreign Intelligence Surveillance Court of an
			 application for a court order.
						(d)Retention upon
			 execution of a warrant or court order
				(1)In
			 generalUpon execution of a warrant or an order of the Foreign
			 Intelligence Surveillance Court, officials of the Department of Homeland
			 Security, the Federal, State, or local law enforcement agency obtaining the
			 warrant pursuant to subsection (b)(3)(A), or the agency or department of the
			 United States obtaining the court order pursuant to subsection (b)(3)(B), as
			 the case may be, may retain copies of the contents of the electronic equipment
			 that the warrant or court order authorizes to be seized.
				(2)Destruction of
			 contents not authorized to be seizedCopies of any contents of
			 the electronic equipment that are not authorized to be seized pursuant to the
			 warrant or court order described in paragraph (1) shall be permanently
			 destroyed and the electronic equipment shall be returned to the United States
			 resident unless the warrant or court order authorizes seizure of the electronic
			 equipment.
				(e)Nonretention
			 upon denial of warrant or court orderIf the application for a
			 warrant described in subsection (a) or subsection (b)(3)(A) or for a court
			 order described in subsection (b)(3)(B) is denied, the electronic equipment
			 shall be returned to the United States resident and any copies of the contents
			 of the electronic equipment shall be permanently destroyed not later than 3
			 days after the denial of the warrant or court order.
			(f)Receipt and
			 disclosureAny United States resident whose electronic equipment
			 is removed from the resident's possession for longer than a 24-hour period
			 shall be provided with—
				(1)a
			 receipt;
				(2)a
			 statement of the rights of the resident and the remedies available to the
			 resident under this Act; and
				(3)the name and
			 telephone number of an official of the Department of Homeland Security who can
			 provide the resident with information about the status of the electronic
			 equipment.
				7.Prohibition on
			 profiling
			(a)In
			 generalAn official of the Department of Homeland Security may
			 not consider race, ethnicity, national origin, or religion in selecting United
			 States residents for searches of electronic equipment or in determining the
			 scope or substance of such a search except as provided in subsection
			 (b).
			(b)Exception with
			 respect to descriptions of particular personsAn official of the
			 Department of Homeland Security may consider race, ethnicity, national origin,
			 or religion in selecting United States resident for searches of electronic
			 equipment only to the extent that race, ethnicity, national origin, or
			 religion, as the case may be, is included among other factors in a description
			 of a particular person for whom reasonable suspicion is present, based on
			 factors unrelated to race, ethnicity, national origin, or religion.
			(c)Reports
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, and annually thereafter, the Inspector General and the Officer for
			 Civil Rights and Civil Liberties of the Department of Homeland Security shall
			 jointly issue a public report that—
					(A)assesses the
			 compliance of the Department of Homeland Security with the prohibition under
			 subsection (a);
					(B)assesses the
			 impact of searches of electronic equipment by the Department of Homeland
			 Security on racial, ethnic, national, and religious minorities, including
			 whether such searches have a disparate impact; and
					(C)includes any
			 recommendations for changes to the policies and procedures of the Department of
			 Homeland Security with respect to searches of electronic equipment to improve
			 the compliance of the Department with the prohibition under subsection
			 (a).
					(2)ResourcesThe
			 Secretary of Homeland Security shall ensure that the Inspector General and the
			 Officer for Civil Rights and Civil Liberties are provided the necessary staff,
			 resources, data, and documentation to issue the reports required under
			 paragraph (1), including the information described in sections 5(a)(2) and 5(d)
			 if requested by the Inspector General or the Officer for Civil Rights and Civil
			 Liberties.
				(d)SurveyTo
			 facilitate an understanding of the impact on racial, ethnic, national, and
			 religious minorities of searches of electronic equipment at the border, the
			 Secretary of Homeland Security shall conduct a random sampling of a
			 statistically significant number of travelers and record for such travelers the
			 demographic information described in subparagraphs (C) through (G) of section
			 5(a)(2). That information shall be maintained by the Department of Homeland
			 Security in aggregate form only.
			8.Limits on access
			 and disclosure
			(a)ScopeThe
			 limitations on access and disclosure set forth in this section apply to any
			 electronic equipment, copies of contents of electronic equipment, or
			 information acquired pursuant to a search of electronic equipment at the
			 border, other than such equipment, copies, or information seized pursuant to a
			 warrant or court order.
			(b)AccessNo
			 official, employee, or agent of the Department of Homeland Security or any
			 Federal, State, or local government agency or department may have access to
			 electronic equipment or copies of the contents of the electronic equipment
			 acquired pursuant to a search of electronic equipment at the border other than
			 such an official, employee, or agent who requires such access in order to
			 perform a function specifically provided for under this Act.
			(c)SecurityThe
			 Secretary of Homeland Security and the head of any Federal, State, or local
			 government agency or departments that comes into possession of electronic
			 equipment or any copies of the contents of electronic equipment pursuant to a
			 search of electronic equipment at the border shall ensure that—
				(1)the electronic
			 equipment is secured against theft or unauthorized access; and
				(2)any electronic
			 copies of the contents of electronic equipment are encrypted or otherwise
			 secured against theft or unauthorized access.
				(d)General
			 prohibition on disclosureNo information acquired by officials,
			 employees, or agents of the Department of Homeland Security or any Federal,
			 State, or local government agency or department pursuant to a search of
			 electronic equipment at the border shall be shared with or disclosed to any
			 other Federal, State, or local government agency or official or any private
			 person except as specifically provided in this Act.
			(e)Court order
			 exceptionIf the Secretary of Homeland Security or any other
			 Federal, State, or local government agency or department determines that a
			 disclosure of information that is not authorized by this Act is necessary to
			 prevent grave harm to persons or property, the Secretary or agency or
			 department, as the case may be, may apply ex parte to a district court of the
			 United States for an order permitting such disclosure.
			(f)PrivilegesAny
			 disclosure of privileged information that results directly from a search of
			 electronic equipment at the border shall not operate as a waiver of the
			 privilege.
			(g)Applicability of
			 Privacy ActThe limitations on access and disclosure under this
			 Act supplement rather than supplant any applicable limitations set forth in
			 section 552a of title 5, United States Code.
			9.Implementation
			(a)RegulationsThe
			 Secretary of Homeland Security shall issue regulations to carry out this
			 Act.
			(b)TrainingThe
			 Secretary of Homeland Security shall ensure that all officials and agents of
			 the Department of Homeland Security engaged in searches of electronic equipment
			 at the border are thoroughly and adequately trained in the laws and procedures
			 related to such searches.
			(c)AccountabilityThe
			 Secretary of Homeland Security shall implement procedures to detect and
			 discipline violations of this Act by officials, employees, and agents of the
			 Department of Homeland Security.
			10.Recordkeeping
			 and reporting
			(a)Reports to
			 Congress
				(1)Existing
			 policies and guidelinesNot later than 30 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall submit to
			 Congress a report that includes—
					(A)the policies and
			 guidelines of the Department of Homeland Security, including field supervision
			 and intelligence directives, relating to searches of electronic equipment at
			 the border in effect on the date of the enactment of this Act;
					(B)any training
			 programs or materials relating to such searches being utilized on such date of
			 enactment; and
					(C)any personnel
			 review and accountability procedures, or memoranda of understanding with other
			 government agencies, relating to such searches in effect on such date of
			 enactment.
					(2)Updated policies
			 and guidelinesNot later than 30 days after revising any of the
			 policies, guidelines, programs, materials, procedures, or memoranda described
			 in paragraph (1) or developing new such policies, guidelines, programs,
			 materials, procedures, or memoranda, the Secretary of Homeland Security shall
			 submit to Congress a report containing the revised or new policies, guidelines,
			 programs, materials, procedures, or memoranda.
				(3)Information
			 about implementation
					(A)RequestsThe
			 information described in subsection (b)(1)(B) and sections 5(a)(2) and 5(d)
			 shall be made available to Congress promptly upon the request of any Member of
			 Congress.
					(B)ReportsThe
			 information described in section 5(a)(2) shall be provided to Congress in
			 aggregate form every 6 months.
					(4)Public
			 availabilityThe Secretary of Homeland Security shall make the
			 information in the reports required under paragraphs (1), (2), and (3)(B)
			 available to the public, but may redact any information in those reports if the
			 Secretary determines that public disclosure of the information would cause harm
			 to national security.
				(b)Maintenance of
			 records
				(1)In
			 generalThe Secretary of Homeland Security shall maintain records
			 with respect to—
					(A)the information
			 described in sections 5(a)(2) and 5(d); and
					(B)any disclosures of
			 information acquired through searches of electronic equipment at the border to
			 other agencies, officials, or private persons, and the reasons for such
			 disclosures.
					(2)Limitations on
			 access and disclosureThe information described in paragraph
			 (1)—
					(A)may be used or
			 disclosed only as specifically provided in this Act or another Federal law and
			 access to that information shall be limited to officials or agents of the
			 Department of Homeland Security who require access in order to effectuate an
			 authorized use or disclosure; and
					(B)shall be encrypted
			 or otherwise protected against theft or authorized access.
					(3)Use in
			 litigationIf otherwise discoverable, the information in
			 subsection (b)(1)(B) and sections 5(a)(2) and 5(d) may be provided to a person
			 who files a civil action under section 12(a) or a criminal defendant seeking to
			 suppress evidence obtained through a search of electronic equipment at the
			 border pursuant to section 12(d).
				11.Compensation for
			 damage or loss of electronic equipment
			(a)In
			 generalA United States
			 resident who believes that the electronic equipment of the resident, or
			 contents of the electronic equipment, were damaged as a result of a search or
			 seizure under this Act may file a claim with the Secretary of Homeland Security
			 for compensation. If the resident demonstrates that the search or seizure
			 resulted in damage to the electronic equipment or the contents of the
			 electronic equipment, the Secretary shall compensate the resident for any
			 resulting economic loss using existing appropriations available for the
			 Department of Homeland Security.
			(b)Claims
			 processThe Secretary of
			 Homeland Security shall establish an administrative claims process to handle
			 the claims described in subsection (a). The compensation decisions of the
			 Secretary shall constitute final agency actions for purposes of judicial review
			 under chapter 5 of title 5, United States Code.
			12.Enforcement and
			 remedies
			(a)Civil
			 actions
				(1)In
			 generalAny person injured by a violation of this Act may file a
			 civil action in a district court of the United States against the United States
			 or an individual officer or agent of the United States for declaratory or
			 injunctive relief or damages.
				(2)Statute of
			 limitationsA civil action under paragraph (1) shall be filed not
			 later than 2 years after the later of—
					(A)the date of the
			 alleged violation of this Act; or
					(B)the date on which
			 the person who files the civil action reasonably should have known of the
			 alleged violation.
					(3)DamagesA
			 person who demonstrates that the person has been injured by a violation of this
			 Act may receive liquidated damages of $1,000 or actual economic damages,
			 whichever is higher.
				(4)Special rule with
			 respect to civil actions for profilingIn the case of a civil
			 action filed under paragraph (1) that alleges a violation of section 7, proof
			 that searches of the electronic equipment of United States residents at the
			 border have a disparate impact on racial, ethnic, religious, or national
			 minorities shall constitute prima facie evidence of the violation.
				(5)Attorney’s
			 feesIn any civil action filed under paragraph (1), the district
			 court may allow a prevailing plaintiff reasonable attorney’s fees and costs,
			 including expert fees.
				(b)Admissibility of
			 information in criminal actionsIn any criminal prosecution
			 brought in a district court of the United States, the court may exclude
			 evidence obtained as a direct or indirect result of a violation of this Act if
			 the exclusion would serve the interests of justice.
			
